Citation Nr: 1538276	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  15-02 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) with depression.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for endometriosis.

4.  Entitlement to service connection for a lower back condition.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from October 1985 to March 1986 and from November 1986 to March 1989.  She also had additional Reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that denied the Veteran service connection for PTSD with depression.

In June 2015, the Veteran testified at a Board hearing before the undersigned in Washington, D.C. 

As will be discussed below, in a decisions dated in January 2015, the RO also denied several other claims, listed above as Issues # 2 through #4.  The Veteran subsequently filed timely notices of disagreement with respect to these claims.  A Statement of the Case has not been provided as to these issues following receipt of the notices of disagreement, and therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).


The claim for PTSD and depression has been recharacterized as noted on the title page to better reflect the theory of the medical evidence of record, and the Veteran's contentions.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (finding that the Board must discuss all theories of entitlement raised by the veteran or by the evidence of record). 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for migraine headaches, endometriosis, and lower back condition are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed March 2013 rating decision, the RO denied entitlement to service connection for PTSD and depression.

2.  The evidence received since the RO's March 2013 decision is new, relates to unestablished facts necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for PTSD and depression.

3.  The Veteran as likely as not has a psychiatric disorder to include PTSD and depression that is attributable to her active military service.



CONCLUSIONS OF LAW

1.  The RO's March 2013 denial of service connection for PTSD and depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD and depression.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).  

3.  The Veteran has a psychiatric disorder to include PTSD and depression that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

New and Material Evidence

In March 2013, the AOJ denied the Veteran's claim of service connection for PTSD and depression.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  The Veteran did not initiate an appeal of the March 2013 rating decision with respect to the denial of service connection for PTSD and depression.  The Veteran also did not submit any statements relevant to this claim within 1 year of the March 2013 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  Thus, the March 2013 rating decision became final with respect to the claim.  

The claim of service connection for PTSD and depression may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  On June 2, 2014, the Veteran contacted VA by telephone and requested to file an application to reopen her previously denied service connection claim for PTSD and depression.  See June 2014 VA Form 21-0820, Report of General Information.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen her claim of service connection for PTSD and depression, the evidence before VA at the time of the prior final AOJ decision in March 2013 consisted of her service treatment records and post-service treatment records.  In the March 2013 decision, the RO specified that the Veteran did not have a current diagnosis of PTSD nor did she provide a statement about an in-service stressor, and also that there was no evidence of treatment for depression in service finding that there was no credible supporting evidence of record to relate the claimed disabilities to active service.  Thus, the claim was denied.

The newly received evidence includes additional VA treatment records, the Veteran's statements of a claimed in-service stressor, and her June 2015 hearing testimony.  Significantly, this newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for PTSD and depression.  All of this evidence is to the effect that the Veteran's disability may be related to her active service by bolstering a necessary element of a claim for service connection (evidence of a nexus).

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Having reviewed the record evidence, the Board finds that the evidence received since March 2013 is new, because it has not been submitted previously to agency adjudicators, and is material, because it relates to unestablished facts necessary to substantiate the claim of service connection for PTSD and depression.  Because new and material evidence has been received, the previously denied claim of service connection for PTSD and depression is reopened.

II.  Analysis

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection for post-traumatic stress disorder (PTSD) requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-5) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 
The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49  (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that the onset of psychiatric symptoms began during service and has continued from that time to the present, and that these symptoms were initiated as a result of multiple sexual assaults during active military service.  See October 2014 VA Form 27-0820; Hearing Transcript at 15-17, 27-31.

The Veteran's service treatment records are silent for any complaints of a psychiatric disorder.  As the Veteran reported at the June 2015 videoconference hearing, she did not specifically report having been sexually assaulted by two male service members or having had experienced any symptoms of PTSD or depression at any time during active duty service because she was embarrassed and in denial.  She explained that she enlisted in the military to provide for her family.  She stated that she was married with a child and did not want to destroy her family.  See Hearing Transcript at 38-39.  She also stated that on several occasions during military basic training she attempted to tell two recruiters who transported her to basic training that she had been sexually assaulted by her military recruiter while at his home, but they disregarded her story.  Id. at 16-17.  She stated that when she arrived at basic training she again attempted to tell three doctors, one of whom was in uniform, however "it didn't go anywhere."  Id. at 17.  She explained that she first received treatment for a psychiatric disorder during active military service.  Id. at 35-36.  Thereafter, she received treatment upon service discharge by a private clinician at the Denby Clinic in Newport News, however the clinic had since closed 
and when she attempted to obtain her treatment records she was informed they had been destroyed.  Id. 38-39.  The Veteran also explained that in 2011 her daughter was sexually assaulted and this gave her the courage to seek treatment for herself and her daughter.  Id. at 40.  Thereafter, she sought treatment at the Muskegon Family Care in Muskegon, Michigan.  Here, she was diagnosed with depressive disorder in 2011.  Id.  

Regarding the Veteran's acquired psychiatric disorder claim, she has been diagnosed with PTSD, recurrent major depression, adjustment disorder with depression and anxiety, and alcohol and cannabis dependence.  VA treatment records show that her symptoms of anxiety and difficulty sleeping are currently treated with medication to include mirtazapine.  See January and February 2015 Treatment Records from Hampton VA Medical Center.  

Pertinent medical evidence concerning this issue includes a VA mental disorders Disability Benefits Questionnaire (DBQ) dated in March 2013.  The VA examination report reflects an Axis I diagnosis of PTSD due to military sexual trauma (MST) and recurrent major depression.  The Veteran endorsed symptoms of poor appetite, sleep difficulty, nightmares of the traumatic events, the inability to maintain family and interpersonal relationships, isolation from others, lethargy, avoidance, and feelings of hopelessness.  Upon examination, the psychologist concluded that the "Veteran's symptoms of depression initiated and were exacerbated by multiple incidents of PTSD/MST [and that] she experiences traits and symptoms consistent with both recurrent major depression and PTSD/MST." 

VA treatment records show that in October 2014, the Veteran was admitted to the Hampton VA Medical Center's Domiciliary Program (DOM) for depression from October 9, 2014 to February 3, 2015.  Id.  Here, she participated in therapy and discussed the in-service stressor and the symptoms that began during service, explaining that they have continued from that time to the present.  Specifically, she 
endorsed symptoms of difficulty sleeping, anger, anxiety, avoidance, isolation, and the inability to maintain family and interpersonal relationships.  The therapist's notes reflect diagnoses of adjustment disorder with dysthymia and substance abuse disorder.  See January 2015 Mental Health Note from Hampton VA Medical Center.  The Board notes that the Veteran has consistently reported her stressors to VA health care providers and to the RO, and there is no evidence of record that would render her statements not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

As discussed above, the Veteran's stressor is that during active military service she was sexually assaulted on two separate occasions by male service members.  Specifically, the Veteran has testified that she was first assaulted at the age of 19 years old by her military recruiter the night before she left for basic training.  See Hearing Transcript at 8-15.  She also stated that she was sexually assaulted again while serving on active duty in Ft. Campbell, Kentucky by her platoon's leader.  Id. 23-30; October 2014 VA Form 27-0820, Report of General Information.  

Having carefully considered the evidence of record, the Board finds that a grant of service connection for a psychiatric disorder, to include PTSD and depression is warranted.  The evidence shows a current diagnosis of PTSD and depression, which the Veteran has reported began during service and has continued from that time to the present.  Indeed, the Veteran's credible report of her symptoms and the claimed in-service stressor of sexual assault are supported by the objective medical evidence of record.  Layno v. Brown, 6 Vet. App. 465 (1994).  The March 2013 DBQ is credible supporting evidence that the claimed in-service stressor actually occurred and medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  The Board finds her statements of sexual assault during active military service both competent and credible.  There is no evidence in the record that would render his statement not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

As noted above, the competent medical evidence has established that the Veteran carries a current diagnosis of PTSD and major depressive disorder as a result of military sexual trauma.  Additionally, a diagnosis of drug and alcohol dependence.  Consequently, and given that the Veteran is diagnosed with PTSD and depression and that she has credibly reported that the symptoms began in service and have continued to the present, the Board finds that it is as likely as not that the Veteran's currently diagnosed PTSD and depression is traceable to military service.  Therefore, service connection for a psychiatric disorder, to include PTSD and major depressive disorder is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for entitlement to service connection for PTSD with depression is reopened, and service connection for the psychiatric disorder is granted.


REMAND

As noted in the Introduction, the Veteran has filed notices of disagreement with claims adjudicated by the RO subsequent to the September 2014 rating decision denying service connection for PTSD with depression.  Specifically, in January 2015, the RO denied entitlement to service connection for migraine headaches, endometriosis and a lower back condition; the Veteran filed notices of disagreement with respect to these denials in February 2015 and March 2015.  To date, a Statement of the Case has not been provided as to these issues and therefore a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  The issues should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and she must be specifically advised as to the length of time she has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case (SOC) to the Veteran and her authorized representative addressing the issue of entitlement to service connection for migraine headaches, endometriosis and a lower back condition (the first two issues based on new and material evidence). The Veteran must be advised of the time limit for filing a substantive appeal. 38 C.F.R. § 20.302(b) . Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


